Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   DETAILED ACTION
1.	Applicant’s response filed on June 13, 2022 is acknowledged. Claim 21 and 28 have been amended. Claims 21-34 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Terminal Disclaimer
3.	The terminal disclaimer filed on June 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/282,702 (patent number has not yet been published) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	In view of Applicant’s amendments, the rejections of record have been withdrawn. The prior art neither teaches nor suggests that once a vaccine as claimed has been administered orally, that a protecting titer against CD would be greater than or equal to 1:32 at three weeks after said second vaccine. Consequently, claims 21-34 are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 21-34 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645    
July 16, 2022
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645